 


110 HR 1954 IH: To amend the Internal Revenue Code of 1986 to allow Indian tribal governments to transfer the credit for electricity produced from renewable resources.
U.S. House of Representatives
2007-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 1954 
IN THE HOUSE OF REPRESENTATIVES 
 
April 19, 2007 
Mr. Grijalva introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow Indian tribal governments to transfer the credit for electricity produced from renewable resources. 
 
 
1.Transfer by Indian tribal governments of credit for electricity produced from renewable resources 
(a)In generalParagraph (3) of section 45(e) of the Internal Revenue Code of 1986 (relating to production attributable to the taxpayer) is amended to read as follows: 
 
(3)Production attributable to the taxpayer 
(A)In generalIn the case of a facility in which more than 1 person has an ownership interest, except to the extent provided in regulations prescribed by the Secretary, production from the facility shall be allocated among such persons in proportion to their respective ownership interests in the gross sales from such facility. 
(B)Special rule for Indian tribal governmentsIn the case of a facility described in subparagraph (A) in which an Indian tribal government (within the meaning of section 7871) has an ownership interest in the gross sales from such facility, such government may assign to any other person who has such an ownership interest in such facility any portion of the production from the facility that would (but for this subparagraph) be allocated to such government. Any such assignment may be revoked only with the consent of the Secretary and shall be made at such time and in such manner as the Secretary may provide.. 
(b)Effective dateThe amendment made by this section shall apply to electricity produced and sold after December 31, 2006. 
 
